Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.  Claims  1-16  are pending. 


Restriction Requirement

2. Restriction to one of the following inventions is required under  pre-AIA  35 U.S.C. § 121:

I.	Claims 1-11 are drawn a support for culturing cells, classified C12M 25/16.

II.	Claims 12-15 are drawn a  method of preparing a support for culturing cell, classified C12M 25/16.

III.	Claim 16 is drawn to a method of culturing cells, classified in C12N 5/0018


3. Groups II and III are different methods.  These inventions are  differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentable distinct.

4. Groups I and III are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case  support for culturing cells can be used for crystallography in addition to method of culturing.

These inventions are distinct for the reasons given above.  In addition, they have acquired a separate status in the art as shown by different classification and/or recognized divergent subject matter.  Further, even though in some cases the classification is shared, a different field of search would be required based upon the structurally distinct products recited and the various methods of use comprising distinct method steps.  Moreover, a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.  

Therefore restriction for examination purposes as indicated is proper.



6.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker  can be reached on 571/ 272-3181 .  

The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644